OPINION OF THE COURT
PER CURIAM:
Appellant was convicted in a non-jury trial of voluntary manslaughter and carrying a firearm on a public street. After sentencing and the denial of post-verdict motions, the appellant filed an appeal in this court only as to the voluntary manslaughter conviction.
Appellant contends (1) that a gun introduced into evidence should have been suppressed because it was obtained from the appellant as the result of an arrest without probable cause, and (2) that the evidence was insufficient to support a conviction of voluntary manslaughter.
We have examined the issues raised and find them to be without merit.
Issues raised concerning the firearms conviction are not properly before us since no appeal was filed from that conviction.
Judgment of sentence affirmed.